Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The following certifications are being furnished solely to accompany the Report pursuant to 18 U.S.C. §1350 and in accordance with SEC Release No.33-8238. These certifications shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, nor shall they be incorporated by reference in any filing of the Company under the Securities Act of 1933, as amended, whether made before or after the date hereof, regardless of any general incorporation language in such filing. Certification of Principal Executive Officer Pursuant to 18 U.S.C. § 1350, as created by Section906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Lapolla Industries, Inc., a Delaware corporation (the “Company”), hereby certifies, to his knowledge, that: (i) the accompanying Quarterly Report on Form10-Q of the Company for the period ended March 31, 2011 (the “Report”) fully complies with the requirements of Section13(a) or Section15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:May 16, 2011 LAPOLLA INDUSTRIES, INC. By: /s/ Douglas J. Kramer, CEO Douglas J. Kramer Principal Executive Officer A signed original of this written statement required by Section906 has been provided to Lapolla Industries, Inc. and will be retained by Lapolla Industries, Inc. and furnished to the Securities and Exchange Commission or its staff upon request. Certification of Principal Financial Officer Pursuant to 18 U.S.C. § 1350, as created by Section906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Lapolla Industries, Inc., a Delaware corporation (the “Company”), hereby certifies, to his knowledge, that: (i) the accompanying Quarterly Report on Form10-Q of the Company for the period ended March 31, 2011 (the “Report”) fully complies with the requirements of Section13(a) or Section15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:May 16, 2011 LAPOLLA INDUSTRIES, INC. By: /s/ Charles A. Zajaczkowski, CFO Charles A. Zajaczkowski Principal Financial Officer A signed original of this written statement required by Section906 has been provided to Lapolla Industries, Inc. and will be retained by Lapolla Industries, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
